Citation Nr: 0721152	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-00 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
recognized active service from November 1944 until February 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
of the Manila Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In June 2005, the Board issued a decision that denied, in 
pertinent part, the appellant's claim for service connection 
for the cause of the veteran's death.  The appellant appealed 
the denial to the United States Court of Appeals for Veterans 
Claims (Court).  On February 9, 2007, the Court issued an 
order that, in pertinent part, granted a Joint Motion for 
Partial Remand (Joint Motion) filed by counsel for both 
parties, vacated the Board's June 2005 decision with respect 
to the issue at hand, and remanded the matter on appeal to 
the Board for action in compliance with the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

The appellant claims that the pulmonary tuberculosis (PTB) 
that caused the veteran's death began during his military 
service.

By a June 2005 decision, the Board denied service connection 
for the cause of the veteran's death.  The Board noted that 
the evidence does not demonstrate that the veteran suffered 
from hypostatic pneumonia or PTB during service or from PTB 
within the three-year presumptive period.  The Board also 
noted that the medical evidence of record, including 
statements from the veteran's private physicians, was 
insufficient to show that the primary cause of the veteran's 
death was related to his military service.

In the Joint Motion endorsed by the Court's February 2007 
Order, it was agreed that remand was required because the 
Board failed to provide adequate reasons and bases for its 
June 2005 decision.  Specifically, it was agreed that the 
Board: did not address whether the duty to assist had been 
satisfied under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4)(i); failed to consider the applicability of 
Garcia v. Principi 3 Vet. App. 382, 385 (1992), wherein the 
Court found that because the veteran's PTB was initially 
diagnosed in service, there was no requirement that a private 
physician's medical opinion be substantiated by radiographic 
or hospitalization records; and the Board failed to consider 
a May 1977 opinion from the veteran's private physician.

The Joint Motion also states that the Board should fully 
assist the appellant with her claim, and noted that the 
appellant should be free to submit additional evidence and 
argument regarding her claim.  To this end, the RO should 
request the appellant to submit any pertinent evidence in her 
possession and to either submit or provide the information 
and any necessary authorization to enable the RO to obtain 
any other medical evidence, not already of record, pertaining 
to the veteran's treatment or evaluation for PTB.

Finally, the appellant did not receive any notice regarding 
disability ratings or the effective dates of awards (Dingess 
v. Nicholson, 19 Vet. App. 473 (2006)).  The RO will have the 
opportunity to correct such deficiency on remand.

Accordingly, the case is REMANDED for the following actions:

1.  With respect to the claim for service 
connection for the cause of the veteran's 
death, the RO should request the 
appellant to submit any pertinent 
evidence in her possession and to either 
submit or provide the information and any 
necessary authorization to enable the RO 
to obtain any other medical evidence, not 
already of record, pertaining to the 
veteran's treatment or evaluation for 
PTB.

The RO should also provide the appellant 
notice regarding the degree of disability 
and effective dates of awards in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unable to obtain any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and request her to 
submit the outstanding evidence.

3.  The RO should then readjudicate the 
claim for service connection for the 
cause of the veteran's death in light of 
all pertinent evidence and legal 
authority.  In the conjunction with the 
readjudication of this matter, the RO 
should review the Joint Motion by the 
parties and address the matters raised 
therein.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative must be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this remand is to comply with the mandates of 
the Court.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


